DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-13 are rejected under 35 U.S.C. 103 as being obvious over Ravise (US20190161157) in view of Airbus (EP3618057).
With respect to claim 1 Ravise discloses (see figure 2) an acoustic absorption structure comprising a plurality of resonators, positioned against an inner surface of a skin, each comprising:
A first chamber (formed by the inner cone) which has a first mouth piece delimited by an edge pressed against the inner surface of the skin (see assembled view of figure 1) so that the first chamber and the skin delimit a first cavity,
A second chamber in which in positioned the first chamber (the outer cone), at least partially spaced apart from the first chamber (see difference in depths), which delimits with the first chamber a second cavity,
At least one acoustic orifice passing through the first chamber to connect the first and second cavities (as can be seen in figures 1 and 2), 
A porous zone (see perforations) forming a part of the skin, making it possible in operation to connect a medium in which sound waves are propagated with the first cavity, wherein the first chamber comprises a first lateral wall which has a first edge forming the first mouth piece.
Ravise does not disclose wherein the first chamber comprises at least one drainage orifice passing through the first chamber and wherein the second chamber comprises at least one drainage hole passing through the second chamber, each drainage orifice and each drainage hole being configured to limit an accumulation of fluid in the resonator, wherein each drainage orifice is positioned on the first lateral wall close to the first edge of the lateral wall.
Airbus discloses an acoustic liner structure having outer chambers with drainage (48 in figure 3, the representational figure) and openings (50) in the inner chamber such that the drainage openings are such that the allow the draining of fluid an a re positioned close to the edge of the lateral wall.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Airbus to provide drainage openings for both of the chambers so as to prevent the accumulation of fluid in the chambers as this would prevent the fluid build up from altering the frequency response of the resonant chamber.
With respect to claim 2 as it regards the provision of a single drainage orifice, and the placement at the lowest point thereof, it would have been obvious to place the drainage orifice at the point where it would allow for the greatest draining effect, and to provide the fewest number of holes needed as each hole or opening or orifice would need to be separately machine into the wall. Such considerations would have been obvious to a person of ordinary skill.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With respect to claim 3 as it regard the provision  of multiple drainage orifices, this is disclosed by figure 3 of Airbus. The use of multiple holes would allow for more rapid draining if the specific instances required such a draining effect.
With respect to claim 4 as it regards the specific number of drainage orifices it would have been obvious to select any number based upon routine testing, it is known form the field of fluid dynamics that there is a change in the flow when there is used multiple smaller passages in comparison to one larger passage. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 5 as it regards the specific claimed range of between 0.8 and 2 mm, it would have been an obvious matter to select such a value based upon the drainage of the fluid intended.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 6 Ravise as modified further discloses wherein the second chamber comprises a second lateral wall (see Ravise fig 2) delimited by a first edge oriented towards the skin and a second edge, and a second bottom wall positioned at a level of the second edge of the second lateral wall, and 
Wherein each drainage hole is positioned on the second bottom wall close to the second lateral wall (see the location of the drainage elements such an arrangement would have been an obvious matter).
With respect to claim 7 as it regards the use of only a single drainage opening and the positioning thereof it would have been obvious to use the fewest number of holes as each would need to machined into the wall and the use of only one would provide the lowest cost thereby, and the position of the close to or at a lowest point this would allow for the maximum drainage due to gravity. Such considerations would have been obvious to one of ordinary skill.
With respect to claim 8 as it regards a plurality of draining openings there is taught by Airbus the use of multiple openings for drainage (fig 3). Regarding the placement thereof it would have been obvious to maximize the draining by placing them at the bottom. 
With respect to claim 9 as it regards the specific number of drainage orifices it would have been obvious to select any number based upon routine testing, it is known form the field of fluid dynamics that there is a change in the flow when there is used multiple smaller passages in comparison to one larger passage. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 10 as it regards the specific claimed range of between 0.8 and 2 mm, it would have been an obvious matter to select such a value based upon the drainage of the fluid intended.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 11 Ravise further discloses wherein the first and second chambers have a same axis of revolution. As it regards the draining orifice being secant with a longitudinal plane containing the axis of revolution that is also secant with a drainage hole it would have been an obvious matter of routine testing to find the optimal location for the drainage elements. 
With respect to claim 12 Ravise (para 2) further discloses an air craft propulsive assembly comprising an acoustic absorption structure according to claim 1.
With respect to claim 13 Ravise (para 2) further discloses an air craft comprising an acoustic absorption structure according to claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Ness (US11339720) discloses an acoustic liner;  Fukumoto (US20210146861) discloses an acoustic liner; Cazeaux (US20210049993) discloses an acoustic liner; Brossard (US 2020034242843) discloses an acoustic liner; Riccobene (US20200265821) discloses an acoustic liner; Brossard (US20200202830) discloses an acoustic liner; Brochard (US20200165975) discloses an acoustic liner; Ravise (US20200143786) discloses an acoustic liner; Geertsema (US20200049074) discloses an acoustic liner; Balike (US20200049076) discloses a compressor diffuser with aero dampers; Richter (US20130186707) discloses an acoustic liner; Borchers (US20080308345) discloses an acoustic liner; Wilson (US6371242) and (US5543198) discloses an acoustic liner; and Arnold (GB2247712) discloses an acoustic liner.



 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837